Title: Robley Dunglison to James Madison, 30 August 1832
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia,
                                
                                Augt 30. 1832.
                            
                        
                        Will you do me the favor to accept of the inclosed selfpointing pencil, the lead of which you will find in a
                            small compartment at the end—and to believe me, dear Sir, With the greatest respect & esteem, Faithfully yours,
                        
                            
                                Robley Dunglison.
                            
                        
                    